Citation Nr: 1737854	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  16-40 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lower back disorder.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1955 to March 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Although the RO indicated the claim stemmed only from a January 2014 rating decision, the Board notes that the Veteran submitted additional private treatment records in February 2012, within one year of the May 2011 rating decision noted above.  Applicable regulations provide that evidence received within the one-year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the May 2011 rating decision did not become final.  Accordingly, the claim on appeal stems from that May 2011 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion, and advancing the appeal on the docket based on advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's degenerative arthritis of the spine is related to his active service.  
CONCLUSION OF LAW

Degenerative arthritis of the spine was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required.

The Veteran contends that his lower back problems are related to an injury he suffered while serving at Lowry Air Force Base in Denver, Colorado.  He has described spending time in the hospital, in traction, for this in-service lower back injury.  He asserts that the lower back problems have continued since that time.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, a Veteran must show:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - also known as the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

First, there is a present disability as a January 2014 VA examination report shows diagnosis for degenerative arthritis of the lumbar spine.  See Holton, 557 F.3d at 1366.  

Second, the Board finds that the Veteran's statements regarding his alleged in-service injury are both competent and credible.  Initially, his DD 214 shows that in service he worked under the specialty of a bombing navigation systems mechanic, and that he trained for this position at Lowry Air Force Base from September 1955 to April 1956.  In a December 2014 statement, the Veteran recalled that this in-service injury occurred between February 1956 and April 1956.  Therefore, the DD 214 corroborates the details surrounding of the Veteran's in-service injury as he has described them.  

The Veteran's testimony and written lay statements have also consistently described in-service hospitalization for treatment of a lower back injury with traction.  A friend who served with the Veteran at Lowry Air Force Base, GMT, similarly submitted a written lay statement recalling a visit with the Veteran while he was hospitalized.  Lay testimony as to treatment is competent as a factual matter, with first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran's lay statements and testimony regarding in-service injury and treatment are corroborated by the GMT's lay statement.  As discussed above, the Veteran's lay statements are also consistent with his DD 214.  As the Veteran's lay statements and testimony are consistent with the other evidence of record, the Board finds these statements and testimony credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Thus, there is competent and credible evidence of an in-service lower back injury.  See Holton, 557 F.3d at 1366.  

The Veteran's service treatment records are presumed lost in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  Under these circumstances, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran's representative argued at the May 2017 hearing that the in-patient treatment records from the Lowry Air Force Base Hospital may be available at nearby Buckley Air Force Base.  However, the only available evidence of record regarding an in-service injury are the lay statements of record, which, as discussed above, tend to support the Veteran's claim.  As the Board has found that the Veteran is both competent and credible in his assertions as to an in-service injury, there is no reason to assume that any available service treatment records would change this finding.  Remanding to make further attempts to find these records could provide no greater benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  
Third, the Veteran has provided competent and credible testimony as to a continuity of lower back pain since his in-service injury.  The Veteran specified at the January 2014 VA examination that he has had continuous back pain since the in-service injury.  At the May 2017 hearing, he recounted that his lower back problems never resolved, and further recalled treatment shortly following his separation from service at the old Blackwelder Hospital.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms may provide sufficient support for a claim of service connection).  Not only are these lay statements competent, but again, the Veteran is also credible.  While the service treatment records are unavailable, the Veteran was hospitalized again in 1957 for other reasons.  The Surgeon General's Office Extracts show that the Veteran complained of lower back pain at that time.  Accordingly, there is a current disability, which began during active service, and has continued since that time.  See Holton, 557 F.3d at 1366.  

There is no basis to doubt the credibility of the Veteran's reported history; including his contention that his current back problems result from an in-service lower back injury requiring hospitalization for treatment with traction, and that his lower back pain has persisted since that time.  The Board highlights that this lay testimony is supported by a medical opinion from the Veteran's private physician, Dr. MH.  In a February 2012 statement, Dr. MH found it at least as likely as not that this prior (in-service) injury has some bearing on the Veteran's current back problems.  Dr. JES similarly speculated that the Veteran's current lower back problems could be service-related.  Regardless of the probative value of these statements, they do tend to support the Veteran's lay statements and do not weigh against his claim.  Consequently, affording the Veteran the benefit of the doubt, the Board finds that the nexus requirement has been met.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that medical evidence is required to establish nexus).  

In rendering this decision, the Board acknowledges that the January 2014 VA examiner offered a negative medical nexus opinion.  However, he based that opinion on the lack of available documentation to support the Veteran's claim, despite the Veteran's description of the in-service injury and continuous back pain since that in-service injury.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (noting that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination)).  Moreover, an examination report that utilizes a lack of documentation in the service treatment records as the basis for a negative opinion, without consideration of credible lay testimony and the circumstances of service, does not merit significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This opinion additionally discounts the corroborating lay statements by the Veteran's friend, GMT, as to the Veteran's hospitalization at Lowry Air Force Base.  

Accordingly, after affording the Veteran the benefit of the doubt, the evidence indicates that the Veteran's degenerative arthritis of the spine is related to his military service.  The Board concludes that service connection for degenerative arthritis of the lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for degenerative arthritis of the lumbar spine is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


